Citation Nr: 0600968	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  04-05 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sea motion sickness, 
Ménière's disease, and/or peripheral vestibular disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1963 to August 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June and August 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been diagnosed as having chronic sea 
motion sickness, Ménière's disease, and/or peripheral 
vestibular disorder.


CONCLUSION OF LAW

Sea motion sickness, Ménière's disease, and/or peripheral 
vestibular disorder were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

In letters dated in May and July 2003, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
the evidence he was to provide and what part VA would attempt 
to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also generally advised the veteran to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

VA must provide VCAA notice to a claimant before the agency 
of original jurisdiction (AOJ) issues an unfavorable decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004).  In this case, VA gave the 
veteran initial VCAA notices in May and July 2003, prior to 
the June and August 2003 AOJ decisions on appeal.  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.  

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him a physical examination, and affording him opportunities 
to testify before an RO hearing officer and the Board, even 
though the veteran withdrew his request for a Board hearing.  
The veteran asserted that he received private medical 
treatment in the 1970s, and the RO attempted to obtain those 
records from two physicians in May and July 2004.  No records 
were received for the applicable period, and in November 2004 
the veteran indicated that he did not have additional 
evidence.  Thus, all known and available records relevant to 
the issue on appeal were obtained and are associated with the 
veteran's claims file, and the veteran does not contend 
otherwise.  Therefore, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.  

The veteran alleges that he incurred sea motion sickness, 
Ménière's disease, and/or peripheral vestibular disorder 
during service.  The veteran claims that a VA physician 
diagnosed him as having Ménière's disease in the 1970s.  The 
veteran initially requested entitlement to service connection 
for chronic motion sickness, but he withdrew his appeal for 
that claim in March 2003.  Thus, the only claim before the 
Board is as set forth on the title page of this decision.

The veteran asserts that his symptoms of dizziness, weakness, 
vomiting, disequilibrium, loss of consciousness, and limited 
coordination periodically intensify for three-day intervals.  
He alleges that these symptoms are as severe as those that he 
experienced at sea during service.   The veteran submitted a 
statement from his mother who declared that the veteran's 
symptoms of dizziness and disequilibrium began during service 
and became progressively worse after his discharge.  The 
veteran also submitted a statement from his former wife who 
averred that the veteran had difficulty driving due to 
dizziness, which interfered with his work for employers and 
personal business.

The veteran's service entrance examination does not contain a 
notation that the veteran complained of a propensity for 
motion or sea sickness.  The veteran's service medical 
records indicate that, within hours of deployment at sea, the 
veteran experienced headaches, nausea, and dizziness that 
made him unable to perform his duties.  He was treated for 
sea sickness from April to June 1964, but prescribed remedies 
did not alleviate his symptoms.  The veteran was referred to 
a Board of Medical Survey in June 1964.  During associated 
examinations, the veteran revealed that he had experienced 
air and car motion sickness prior to his entry into service.  
The examiners found thickening of the veteran's tympanic 
membranes but no evidence of an inner ear disease.  The Board 
of Medical Survey concluded that the veteran had chronic 
motion sickness that preexisted service, and recommended that 
he be discharged as unsuitable for Naval service.  The 
veteran was notified of that decision in August 1964 but did 
not submit a statement in rebuttal.  

In May 2002, a VA examiner noted the veteran's history of sea 
sickness, but did not otherwise indicate that the veteran 
complained about the condition.  An examination of the 
veteran's ears did not reveal any abnormalities.  

The veteran's post-service medical records do not indicate 
that the veteran sought treatment for or was diagnosed as 
having sea motion sickness, Ménière's disease, or peripheral 
vestibular disorder.  In January 2003, a VA physician 
diagnosed the veteran as having vertigo.  The veteran 
complained that he had experienced dizziness and 
disequilibrium for several years, and that the symptoms were 
comparable to those that he experienced during service.  In 
June 2003, the veteran indicated that his symptoms had 
intensified and he complained of and was treated for vertigo 
at a VA medical center throughout 2003 and 2004.  In an April 
2004 Social Security Administration disability examination, 
the veteran was diagnosed as having chronic untreated 
rotational vertigo.  The examination revealed that the 
veteran had normal tympanic membranes.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; C.F.R. § 3.303(a).  When considering whether to 
grant service connection for a disability, VA must consider 
all information and lay and medical evidence of record in a 
case.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Service connection is established by showing that the veteran 
sustained an in-service injury or disease, that the veteran 
developed a chronic disability, and that the in-service 
injury or disease proximately resulted in the disability.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005).  

The veteran has not been diagnosed as having chronic sea 
motion sickness, Ménière's disease, peripheral vestibular 
disorder, or any inner ear disease.  The veteran manifest 
symptoms of sea motion sickness during service, but has not 
been diagnosed as having chronic sea sickness.  The veteran 
alleges that he was treated for Ménière's disease in the 
1970s, but there is no documentation of such a diagnosis or 
any indication that the alleged disability was medically 
related to the veteran's period of active service.  
Additionally, the veteran's later medical records do not 
indicate that he was ever treated for those specific 
diseases.  

Additionally, there is no medical evidence that chronic 
motion sickness was incurred in service.  In fact, the Board 
of Medical Survey specifically concluded that the veteran did 
not incur chronic motion sickness during his period of active 
service.  Additionally, the veteran did not seek medical 
treatment for dizziness and disequilibrium until 2003, nearly 
forty years after his discharge from service.  

The only evidence that sea motion sickness, Ménière's 
disease, or peripheral vestibular disorder was incurred in or 
aggravated by service is lay statements from the veteran and 
his mother.  Those statements include their contentions that 
motion sickness began during service, and that the symptoms 
of that condition have increased in severity since their 
first manifestation.  Although the veteran and his mother are 
certainly competent to describe observable signs and 
symptoms, the Board finds more persuasive the absence of any 
contemporaneous medical treatment for many years following 
service.  That is, the Board finds that the absence of any 
medical evidence of treatment for the veteran's claimed 
disorders for many years following weighs against the 
credibility of the statements of the veteran and his mother.  
Thus, in the absence of any medical evidence attributing any 
current disability to the veteran's period of service, the 
preponderance of the evidence is against the claim, and 
service connection must be denied.


ORDER

Service connection for sea motion sickness, Ménière's 
disease, and/or peripheral vestibular disorder is denied



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


